Citation Nr: 0740685	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-43 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to April 
1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDING OF FACT

Atherosclerotic heart disease is not shown during active duty 
service or within one year following service, and the 
competent medical evidence of record does not show a 
relationship between the veteran's atherosclerotic heart 
disease and service.


CONCLUSION OF LAW

Atherosclerotic heart disease was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in October 2003, prior to its initial adjudication of 
this claim.  In December 2004, following initial adjudication 
of the claim in January 2004, the RO again provided the 
veteran with the notice required under the VCAA and included 
notice that he submit any pertinent evidence in his 
possession.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim in May 2005.  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of this claim would have 
been different had corrected VCAA notice been provided before 
the initial adjudication of the claim.

In July 2006, the veteran was sent notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought.  While this was not timely, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's atherosclerotic heart disease.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that service medical records and 
pertinent private and VA medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 384.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arteriosclerosis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Analysis

Service medical records are negative for atherosclerosis or 
any heart abnormality.  While a report of medical history 
associated with a December 1988 examination does note the 
veteran's complaints of chest wall pain, no pertinent 
diagnosis was rendered at that time.  A metallic radiodensity 
was observed over the anterior right lower hemithorax.

Following service, in May 1991, the veteran was accorded a VA 
examination relating to claimed orthopedic disabilities.  The 
veteran's cardiovascular system was reported to be normal at 
this time.  This negative diagnosis is the only medical 
evidence that is even somewhat contemporaneous to the 
veteran's discharge and addresses the veteran's heart, in any 
capacity.  Combined with the absence of evidence of the 
claimed disease during service, the May 1991 VA examination 
report is probative in showing that a heart condition was not 
present either during service or within a presumptive period.  
See 38 C.F.R. § 3.303, 3.307, 3.309 (2007).

A civil service examination from August 1997 does include a 
report showing the veteran had elevated cholesterol levels.  
However, no heart or vascular abnormality was addressed at 
this time.  A May 2002 outpatient report from a private 
physician notes that the veteran had an abnormal 
electrocardiogram and a "history of hypercholesterolemia and 
cigarette abuse."  This is the first evidence that the 
veteran could possibly have problems with his heart, to 
potentially include atherosclerosis.  It is dated more than 
13 years following the veteran's discharge, which is further 
evidence that the claimed disease is not related to service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The first reference specifically to atherosclerotic heart 
disease is not shown before a private outpatient record from 
August 2003, which notes a recent stent deployment and 
problems in the veteran's coronary arteries.  There is no 
medical evidence relating this disease to service.  So, even 
though the veteran currently has atherosclerotic heart 
disease, the competent medical evidence does not show the 
onset of this disease during or within one year of service, 
and does not otherwise indicate a relationship between the 
disease and service.  Accordingly, a grant of service 
connection is not in order.

The veteran and his representative have contended that he was 
diagnosed with high cholesterol throughout service.  In 
correspondence submitted October 2003, the veteran also 
stated that he had a heart murmur during service.  However, 
nothing on file shows the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).  As alluded to, there is no competent 
medical evidence of atherosclerosis or any heart disease 
either during service or for many years after service.  So 
the veteran's recent contentions regarding the onset of his 
claimed disease are simply not supported by the probative and 
contemporaneous medical evidence.

For these reasons and bases, the claim for service connection 
for atherosclerotic heart disease must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. at 519 (1996).


ORDER

Service connection for atherosclerotic heart disease is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


